  Case: 1:19-cv-07190 Document #: 92-2 Filed: 11/25/20 Page 1 of 2 PageID #:3300




                                 EXHIBIT B




Document3
  Case: 1:19-cv-07190 Document #: 92-2 Filed: 11/25/20 Page 2 of 2 PageID #:3301




                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


CRAIGVILLE TELEPHONE CO. d/b/a                 )
ADAMSWELLS; and CONSOLIDATED                   )
TELEPHONE COMPANY d/b/a CTC,                   )
                                               )
                Plaintiffs,                    )     No. 1:19-cv-07190
                                               )
       vs.                                     )     Judge John Z. Lee
                                               )
T-MOBILE USA, INC.; and                        )
INTELIQUENT, INC.,                             )
                                               )
                Defendants.                    )

                         ORDER ON STIPULATED AGREEMENT
                        CONCERNING EXTENSION OF DEADLINES

       Upon consideration of the Parties’ Stipulated Agreement Concerning Extension of

Deadlines, it is hereby, ORDERED that:

       1. Plaintiffs’ deadline to file a Second Amended Complaint, if any, shall be extended by

             seven days to December 10, 2020;

       2. Defendants’ deadline, if any, to respond the existing Complaint shall be extended by

             seven days to December 7, 2020;

       3. The Parties agree that Defendants’ due date for any response to a Second Amended

             Complaint be addressed at the status conference on December 17, 2020.

       It is so Ordered.


                                               Honorable John Z. Lee
